UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 5, 2010 VIKING SYSTEMS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-49636 86-0913802 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 134 Flanders Road, Westborough, MA 01581 (Address of Principal Executive Offices) (Zip Code) (508) 366-3668 (Registrant’s Telephone Number, Including Area Code) Not applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 5, 2010, Viking Systems, Inc. issued a press release announcing its financial results for the quarter ended June 30, 2010. A copy of the press release is attached hereto as Exhibit99.1. The information in this Current Report, including Exhibit99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities under that Sectionand shall not be deemed to be incorporated by reference into any filing of Viking Systems under the Securities Act of 1933 or the Exchange Act. Item9.01. Financial Statements and Exhibits. d) Exhibits. The following exhibit is furnished with this report on Form8-K: 99.1 Press release issued by Viking System, Inc. dated August 5, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 5, 2010 VIKING SYSTEMS, INC. By: /s/ RobertMathews Robert Mathews Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release issued by Viking Systems, Inc. datedAugust 5, 2010 4
